Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 10, 2019

                                      No. 04-19-00169-CV

                             IN RE E.F.M. AND L.G.Z., Children,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01600
                         Honorable Richard Garcia, Judge Presiding


                                         ORDER
       The State’s motion for an extension of time to file its brief is granted.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court